                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Timothy Weakley
                                          Plaintiff,
v.                                                        Case No.: 1:19−cv−04402
                                                          Honorable Andrea R. Wood
Cargo Network Leasing Inc., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 24, 2020:


        MINUTE entry before the Honorable Susan E. Cox: Plaintiff has failed to comply
with this Court's order of 12/3/2019 [33] requiring that Plaintiff submit its settlement
conference submission by 1/22/2020. Plaintiff must submit its demand or a motion to reset
the settlement conference on or before 1/27/2020. If Plaintiff fails to do so, the settlement
conference will be stricken for failure to comply with this Order. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
